 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   T.G., et al.,                                   ) Case No.: 1:18-cv-00257 DAD JLT
                                                     )
12                   Plaintiffs,                     ) ORDER AFTER STATUS REPORT
                                                     )
13           v.                                      )
                                                     )
14   KERN COUNTY, et al.,                            )
                                                     )
15                   Defendants.                     )
                                                     )
16
17           A year ago, the Court granted the request to stay the action to allow for settlement negotiations.
18   (Doc. 11) The parties have reported three times (Docs. 17, 21, 24) By the time of the second report, it
19   appeared that the matter was not receiving the attention it deserved (Doc. 21). At that time, the Court
20   informed the parties that, though it would extend the stay, it was unlikely to do so again and that they
21   should make greater efforts toward resolving the matter. (Doc. 22) It appears the parties have taken
22   this instruction to heart. (Doc. 24).
23           Nevertheless, the stay has been in effect for one year and that should have been enough time to
24   complete the settlement efforts. Moreover, the current report makes clear that they all remaining tasks
25   are capable of completion within 120 days if sufficient attention is paid to them. Thus, the Court
26   ORDERS:
27   ///
28   ///
 1          1.      The stay will remain in place for now. The parties SHALL file a joint status report no

 2   later than 120 days from the date of this order or within 10 days of resolution any portion of the case.

 3          The parties are advised that the Court WILL NOT again extend the stay.

 4
 5   IT IS SO ORDERED.

 6      Dated:     March 8, 2019                               /s/ Jennifer L. Thurston
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
